DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6, 11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, see Applicant’s arguments filed 08/09/2022, pages 5-9, that the prior art does not teach the condition of |(Flag – FlaC)/FLad| < 0.05. Applicant argues that neither Takasugi nor Maetaki teach the claimed condition. Examiner finds this argument persuasive.
As such, the best prior art, Takasugi et al. (U.S. Patent No. 5,050,974), teaches an objective optical system, comprising in order from an object side:
a front unit (LM) having a positive refractive power (See e.g. Figs. 2-3, 5-12, 15, 17-20, and 22-24; C. 1, L. 43-59; C. 4, L. 26-58; See also Tables for Embodiments 1-2, 4-11, 14, 16-19, and 21-23); and
a rear unit (LF) (See e.g. Figs. 2-3, 5-12, 15, 17-20, and 22-24; C. 1, L. 43-59; C. 4, L. 26-58; See also Tables for Embodiments 1-2, 4-11, 14, 16-19, and 21-23), wherein
the front unit (LM) includes in order from the object side, a first lens (r1-r2) having a negative refractive power, a second lens (Figs. 2-3, 5, 7-8, 10-12, 15, and 17-20: r3-r4; Figs. 6 and 9: r3-r5) having a positive refractive power, and a third lens (Figs. 2-3, 5, 7-8, 10-12, 15, and 17-20: r6-r8; Figs. 6 and 9: r7-r8) having a positive refractive power (See e.g. Figs. 2-3, 5-12, 15, 17-20, and 22-24; C. 1, L. 43-59; C. 4, L. 26-58; See also Tables for Embodiments 1-2, 4-11, 14, 16-19, and 21-23), and
a rear unit (LF) includes one lens or a plurality of lenses (See e.g. Figs. 2-3, 5-12, 15, 17-20, and 22-24; C. 1, L. 43-59; C. 4, L. 26-58; See also Tables for Embodiments 1-2, 4-11, 14, 16-19, and 21-23).
Takasugi fails to teach or reasonably suggest that the conditional expression (1) is satisfied: |(Flag – FlaC)/FLad| < 0.05 (1) where: FLad denotes a focal length for a d-line of the front unit, FLag denotes a focal length for a g-line of the front unit, and FLaC denotes a focal length for a C-line of the front unit. Moreover, given Applicant’s arguments and the complex nature of optical systems, one of ordinary skill in the art at the time the invention was filed would not have been motivated to modify the system of Takasugi to satisfy such a condition as it would have produced unpredictable results.
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claim 1, specifically satisfying the limitation that “the conditional expression (1) is satisfied: |(Flag – FlaC)/FLad| < 0.05 (1) where: FLad denotes a focal length for a d-line of the front unit, FLag denotes a focal length for a g-line of the front unit, and FLaC denotes a focal length for a C-line of the front unit.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896